Case 4:19-cv-03425-JST Document 128-14 Filed 08/31/20 Page 1 of 2




          Exhibit L
7/15/2020             Case 4:19-cv-03425-JST Document    128-14 Filed 08/31/20 Page 2 of 2
                                              HCCH | Declaration/reservation/notification




   DECLARATION/RESERVATION/NOTIFICATION

   Declarations
   Reservations

   Articles: 8,10,15,16

   All requests for service of documents should be in English language or accompanied by an English translation;
   The service of judicial documents through diplomatic or consular channels will be limited to the nationals of the State
   in which the documents originate;
   India is opposed to the methods of service provided in Article 10;
   In terms of Article 15, Indian courts may give judgment if all conditions speci ed in the second paragraph of that
   Article are ful lled; and
   For purposes of Article 16, an application for relief will not be entertained if led after the expiration of one year
   following the date of the judgment.




https://www.hcch.net/en/states/authorities/notifications/?csid=984&disp=resdn                                                1/1
